                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


  MICHAEL D. TERRELL,

                               Plaintiff,
          v.
                                                                          ORDER
  LON BECHER, SCOTT R. BASSUENER,
                                                                       18-cv-130-jdp
  ANDREW B. ROSS, JOSEPH R. DEMARTINI,
  DR. DAN WOLBRINK, and DR. GEOFFREY BAER,

                               Defendants.


       Pro se plaintiff and former prisoner Michael Terrell alleges that while he was incarcerated

at the Stanley Correctional Institution, he received inadequate medical care that ultimately

resulted in his kneecap being surgically removed without his consent. He is proceeding on claims

under the Eighth Amendment, Fourteenth Amendment, and Wisconsin law. On February 7, 2020,

defendants filed motions for summary judgment. Dkt. 75 and Dkt. 81. Plaintiff’s responses were

due on March 6, 2020, but plaintiff has failed to file any materials in opposition to defendants’

motions. His failure to respond suggests that he may have lost interest in pursuing his case and

no longer intends to prosecute it.

       I will give plaintiff one more opportunity to submit substantive responses to defendants’

motions for summary judgment. If he fails to do so by the new deadline, I will dismiss this case

with prejudice under Rule 41 of the Federal Rules of Civil Procedure for plaintiff’s failure to

prosecute it.
                                               ORDER

       IT IS ORDERED that plaintiff Michael Terrell may have until March 19, 2020 to file a

response to defendants’ motions for summary judgment. If he does not respond by that date, I

will dismiss this case with prejudice under Fed. R. Civ. P. 41 for plaintiff’s failure to prosecute it.




           Entered March 12, 2020.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                  2
